           Case 1:18-cv-09157-VSB Document 81 Filed 11/16/20 Page 1 of 2

                                                  Representing Management Exclusively in Workplace Law and Related Litigation
                                                  Jackson Lewis P.C.   ALBANY NY              GREENVILLE SC            MONMOUTH COUNTY NJ   RALEIGH NC
                                                                       ALBUQUERQUE NM         HARTFORD CT              MORRISTOWN NJ        RAPID CITY SD
                                                   666 Third Avenue
                                                                       ATLANTA GA             HONOLULU HI*             NEW ORLEANS LA       RICHMOND VA
                                                          29 Floor
                                                             th
                                                                       AUSTIN TX              HOUSTON TX               NEW YORK NY          SACRAMENTO CA
                                                New York, NY 10017     BALTIMORE MD           INDIANAPOLIS IN          NORFOLK VA           SALT LAKE CITY UT
                                                    Tel 212-545-4000   BIRMINGHAM AL          JACKSONVILLE FL          OMAHA NE             SAN DIEGO CA
                                                                       BOSTON MA              KANSAS CITY REGION       ORANGE COUNTY CA     SAN FRANCISCO CA
                                                   Fax 212-972-3213
                                                                       CHICAGO IL             LAS VEGAS NV             ORLANDO FL           SAN JUAN PR
                                               www.jacksonlewis.com    CINCINNATI OH          LONG ISLAND NY           PHILADELPHIA PA      SEATTLE WA
                                                                       CLEVELAND OH           LOS ANGELES CA           PHOENIX AZ           ST. LOUIS MO
                                                                       DALLAS TX              MADISON, WI              PITTSBURGH PA        STAMFORD CT
                                                                       DAYTON OH              MEMPHIS TN               PORTLAND OR          TAMPA FL
                                                                       DENVER CO              MIAMI FL                 PORTSMOUTH NH        WASHINGTON DC REGION
                                                                       DETROIT MI             MILWAUKEE WI             PROVIDENCE RI        WHITE PLAINS NY
                                                                       GRAND RAPIDS MI        MINNEAPOLIS MN

                                                                       *through an affiliation with Jackson Lewis P.C., a Law Corporation




MY DIRECT DIAL IS: (212) 545-4073
MY EMAIL ADDRESS IS: MellkW@jacksonlewis.com
                                                                                                    11/16/2020
                                                                       November 13, 2020 The parties are directed to submit a
VIA ECF                                                                                  joint status letter on or before
                                                                                         December 16, 2020 providing an
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court                                                             update on the progress of settlement
Southern District of New York                                                            negotiations.
40 Foley Square
New York, New York 10007
                                                          Re:          Stanley Johnson v. M.A.C. Cosmetics Inc.
                                                                       et ano.
                                                                       Case No.: 18-CV-09157 (VSB) (SN)

Dear Judge Broderick:

             This firm represents Defendants M.A.C. Cosmetics Inc. and The Estée Lauder
Companies Inc. (together, “Defendants”) in connection with the above-referenced matter.

                We write jointly with counsel for Plaintiff Stanley Johnson and the opt-in plaintiffs
(together, “Plaintiffs”) to inform the Court that the parties have reached an agreement in principle
to settle this matter following good faith and arm’s length settlement negotiations at a November
10, 2020 private mediation session. The parties have fully executed a term sheet specifying the
general contours of the proposed settlement.

                The parties respectfully request that the Court hold Defendants’ current December
1, 2020 deadline to file opposition papers to Plaintiffs’ conditional certification motion, as well as
Plaintiffs’ current December 15, 2020 deadline to file their reply brief in abeyance while the parties
negotiate and execute a full form settlement agreement to submit for the Court’s review.

                  This is the third request for a stay of the current briefing deadlines.

               Thank you for your consideration of this matter. Please let us know if you have
any questions or require any further information.
            Case 1:18-cv-09157-VSB Document 81 Filed 11/16/20 Page 2 of 2
                                                          Hon. Vernon S. Broderick, U.S.D.J.
                                                                         November 13, 2020
                                                                                     Page 2




                                             Respectfully submitted,
                                             JACKSON LEWIS P.C.

                                             s/Wendy J. Mellk
                                             Wendy J. Mellk


cc:      All parties (via ECF)




4840-0119-7522, v. 1
